Filed Pursuant to Rule 424(b)(3) File Number 333-140767 PROSPECTUS SUPPLEMENT NO. 2 Prospectus Supplement dated June 14, 2007 to Prospectus declared effective on May 17, 2007 (Registration No. 333-140767) TELANETIX, INC. This prospectus supplement dated June 14, 2007, or this "prospectus supplement," supplements and amends our prospectus dated May 17, 2007, relating to the offer and sale by the selling stockholders identified in such prospectus of up to 4,208,215 shares of our common stock.We supplemented and amended our prospectus dated May 17, 2007 with a prospectus supplement dated June 13, 2007.We refer to our prospectus dated May 17, 2007, as supplemented and amended to date, collectively as the "prospectus." This prospectus supplement includes our attached Current Report on Form 8-K/A filed with the Securities and Exchange Commission on June 14, 2007. You should read this prospectus supplement in conjunction with the prospectus.This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information contained in this prospectus supplement supersedes the information contained in the prospectus.This prospectus supplement is not complete without, and may not be utilized except in connection with, the prospectus, including any amendments or additional supplements thereto.Capitalized terms used in this prospectus supplement but not otherwise defined herein shall have the meanings given to such terms in the prospectus. Our common stock is listed on the OTC Bulletin Board under the symbol "TNXI". The last reported sales price per share of our common stock, as reported by the OTC Bulletin Board on June 13, 2007 was $4.74. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page 6 of the prospectus, as the same may be updated in prospectus supplements. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is June 14, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2007 TELANETIX, INC. (Exact name of registrant as specified in its charter) Delaware 000-51995 77-0622733 (State or other jurisdiction of incorporation or organization) Commission file number (IRS Employer Identification No.) 6197 Cornerstone Court E, Suite 108 San Diego, California 92121 (Address of principal executive offices) (858) 362-2250 (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Form 8-K/A amends the Form 8-K filed by Telanetix, Inc. (the "Company" or "Telanetix"), with the Securities and Exchange Commission on April 4, 2007 (the "Initial 8-K"), announcing its acquisition of all of the stock of two corporations which own all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS"). As permitted under Items 9.01(a) and (b) of Form 8-K, in the Initial 8-K, Telanetix indicated that it would file financial statements and pro forma financial information required under Item 9.01 of Form 8-K within 71 calendar days after the date on which the Initial 8-K must have been filed.This Form 8-K/A amends the Initial 8-K to include the financial statements required by Item 9.01.The information previously reported in the Initial 8-K is hereby incorporated by reference into this Form 8-K/A. ITEM 2.01. COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS. This Form 8-K/A amends the Initial 8-K to include the financial statements required by Item 9.01 pertaining to the Company's acquisition of AVS. The information previously reported in the Initial 8-K is hereby incorporated by reference into this Form 8-K/A. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired The following financial statements of AVS are being filed with this report as Exhibit 99.1: · Independent Auditors' Report; · Combined Balance Sheet as of December 31, 2006; · Combined Statement of Operations and Members’ Capital for the year ended December 31, 2006; · Combined Statements of Cash Flows for the year ended December 31, 2006; · Notes to Combined Financial Statements; · Combined Balance Sheet as of March 31, 2007 (Unaudited); · Combined Statement of Operations and Members’ Deficit for the three months ended March 31, 2007 (Unaudited); · Combined Statement of Cash Flows for the three months ended March 31, 2007(Unaudited); · Notes to Combined Financial Statements (Unaudited). (b) The following pro forma financial information is being filed with this report as Exhibit 99.2: · Unaudited Pro Forma Condensed Combined Balance Sheet as of March 31, 2007; · Unaudited Pro Forma Condensed Combined Statement of Operations for the three months ended March 31, 2007; · Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December 31, 2006; and · Notes to Unaudited Pro Forma Condensed Combined Financial Statements. The unaudited pro forma condensed combined financial information is presented for informational purposes only. The pro forma data is not necessarily indicative of what Telanetix's financial position or results of operations actually would have been had Telanetix completed the acquisition as of the dates indicated. In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of the combined company. (c) Not Applicable. (d) Exhibits No.Description 23.1 Consent of Rosenberg Rich Baker Berman & Company 99.1 Financial Statements listed in Item 9.01(a) 99.2 Pro Forma Financial Information listed in Item 9.01(b) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TELANETIX, INC. Dated: June 14, 2007 By: /s/ Thomas A. Szabo Thomas A. Szabo Chief Executive Officer Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion by reference in the Prospectus Supplement No. 2 to the Registration Statement on Form SB-2 of Telanetix, Inc. to be filed with the Commission on or about June 14, 2007, of our report dated June 12, 2007 on the combined financial statements of AVS Installation LLC and Union Labor Force 1 LLC for the fiscal year ended December 31, 2006. Rosenberg Rich Baker Berman & Company Bridgewater, New Jersey June 14, 2007 Exhibit 99.1 AVS Installation LLC & Union Labor Force 1 LLC Combined Financial Statements December 31, 2006 AVS Installation LLC & Union Labor Force 1 LLC Index to the Combined Financial Statements December 31, 2006 Page Independent Auditor's Report 1 Combined Financial Statements: Combined Balance Sheet 2 Combined Statement of Operations and Members' Capital 3 Combined Statement of Cash Flows 4 Notes to the Combined Financial Statements 5-7 Independent Auditor's Report To the Management of Telanetix, Inc. AVS Installation LLC & Union Labor Force 1 LLC We have audited the accompanying combined balance sheet of AVS Installation LLC & Union Labor Force 1 LLC as of December 31, 2006, and the related combined statement of operations and members' capital, and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of AVS Installation LLC & Union Labor Force 1 LLC as of December 31, 2006, and the results of its operations and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. Rosenberg Rich Baker Berman & Company Bridgewater, New Jersey June 12, 2007 1 AVS Installation LLC & Union Labor Force 1 LLC Combined Balance Sheet December 31, 2006 Assets Current Assets Cash $ 67,928 Accounts receivable, less allowance for doubtful accounts of $50,725 580,293 Inventories 610,709 Other current assets 8,539 Total Current Assets 1,267,469 Property and Equipment, net 54,798 Total Assets $ 1,322,267 Liabilities and Members' Capital Current Liabilities Accounts payable $ 649,877 Sales tax payable 54,058 Current portion of long-term debt 4,961 Line of credit 225,276 Payroll taxes payable 15,083 Deferred revenue 153,640 Total Current Liabilities 1,102,895 Long-term debt, net of current portion 10,064 Total Liabilities 1,112,959 Commitments and Contingencies - Members' Capital Members' Capital 209,308 Total Members' Capital 209,308 Total Liabilities and Members' Capital $ 1,322,267 2 AVS Installation LLC & Union Labor Force 1 LLC Combined Statement of Operations and Members' Capital Year Ended December 31, 2006 Net Sales $ 4,402,745 Cost of Sales 3,685,774 Gross Profit 716,971 Operating Expenses 607,745 Income From Operations 109,226 Interest Expense 18,399 Net Income 90,827 Members' Capital, January 1, 2006 118,481 Members' Capital, December 31, 2006 $ 209,308 3 AVS Installation LLC & Union Labor Force 1 LLC Combined Statement of Cash Flows Year Ended December 31, 2006 Cash Flows From Operating Activities Net income $ 90,827 Adjustments to Reconcile Net Income to Net Cash Used in Operating Activities Depreciation 9,186 Bad debt expense 50,725 Changes in Operating Assets and Liabilities: (Increase) Decrease in Assets Accounts receivable (593,108 ) Inventories (580,299 ) Other current assets (8,539 ) Increase (Decrease) in Liabilities Accounts payable 602,265 Sales tax payable 54,058 Payroll taxes payable 14,941 Deferred revenue 132,008 Net Cash Used in Operating Activities (227,936 ) Cash Flows From Investing Activities Cash purchases of property and equipment (33,825 ) Net Cash Used in Investing Activities (33,825 ) Cash Flows From Financing Activities Proceeds from bank loans 225,000 Repayments of bank loan (6,133 ) Net Cash Provided by Financing Activities 218,867 Net Decrease in Cash (42,894 ) Cash, Beginning of Year 110,822 Cash, End of Year $ 67,928 SUPPLEMENTAL DISCLOSURES Cash Paid During the Year for: Interest $ 18,399 Income taxes $ - 4 AVS Installation LLC & Union Labor Force 1 LLC Notes to the Combined Financial Statements Summary of Significant Accounting Policies Nature of Business AVS Installation LLC & Union Labor Force 1 LLC (together, the "Company") provides audio-visual consultation, technical systems, and implementation services.The Company is actively involved in all areas of the audio visual industry and has the ability to develop ideas and solutions from one industry to the next. Basis of Combination The accompanying combined financial statements include all accounts of AVS Installation LLC & Union Labor Force 1 LLC, both of which are under common control.All significant inter-company accounts and transactions have been eliminated in combination. Fair Value of Financial Instruments The carrying amounts reported in the combined balance sheet as of December 31, 2006 for accounts receivable and accounts payable approximate the fair value because of the immediate or short-term maturity of these financial instruments.The fair value of long-term debt and line of credit approximates their carrying values as the stated or discounted rates of the debt reflect recent market conditions. Limitations Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial statement.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision.Changes in assumptions could significantly affect the estimates. Accounts Receivable Accounts receivable are customer obligations due under normal trade terms.Senior management reviews accounts receivable on a monthly basis to determine if any receivables will be potentially uncollectible.The Company includes any accounts receivable balances that are determined to be uncollectible, along with a general reserve, in its overall allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available, the Company believes its allowance for doubtful accounts as of December 31, 2006 is adequate. Inventories Inventory is stated at the lower of cost (First-In, First-Out ("FIFO") method) or market.Inventory consists primarily of work-in-progress. Advertising Costs The Company expenses all advertising costs as incurred. Shipping and Handling Costs The Company expenses all shipping and handling costs as incurred.These costs are included in Cost Sales. Revenue Recognition Revenue is recognized on the accrual basis of accounting when earned.Revenue is recognized only after the systems have been shipped to the customer's location, 100% installed, and collection of the sale is reasonably assured. Warranty Reserve The Company warranties its installation of equipment for defects in design, materials, and workmanship generally for a period of ninety days from the date placed in service.At December 31, 2006 the provision for estimated warranty costs was $0.In addition, the Company will extend its warranty at an additional charge which is recognized over the life of the contract.In 2006, warranty revenues aggregated $53,690. 5 AVS Installation LLC & Union Labor Force 1 LLC Notes to the Combined Financial Statements Summary of Significant Accounting Policies, Continued Income Taxes The Company has elected under the Internal Revenue Code and state law to be taxed as a partnership.In lieu of corporation income taxes, the members of a partnership include their proportionate share of the Company's taxable income or net operating loss in their individual income tax returns.Therefore, no provision or liability for federal income taxes has been included in these financial statements. Property and Equipment Property and equipment are stated at cost and include expenditures that substantially increase the useful lives of existing assets.Maintenance, repairs and minor renewals are expensed as incurred.When property and equipment are disposed of, the related cost and accumulated depreciation is removed from the respective accounts and any gain or loss is reflected in income.Depreciation and amortization are computed on the straight-line method based on the estimated useful lives of the assets. Use of Estimates The preparation of financial statements in conformity with the U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Accordingly, actual amounts could differ from these estimates. Property and Equipment At December 31 2006, property and equipment consists of the following: Estimated Useful Lives Equipment $ 67,243 5 years Less:accumulated depreciation and amortization (12,445 ) $ 54,798 Depreciation expense for the year ended December 31, 2006 is $7,739. Long-Term Debt Long-term debt at December 31, 2006 consists of the following: Vehicle loan bearing interest at 6.3%, due in monthly installments of $558 including interest through July 8, 2009;. and collateralized with vehicle with NBV $16,494. $ 15,025 Less:Current portion of long-term debt (4,961 ) $ 10,064 Future maturities of the long-term debt are as follows: 2007 $ 4,961 2008 6,243 2009 3,821 Total $ 15,025 6 AVS Installation LLC & Union Labor Force 1 LLC Notes to the Combined Financial Statements Lines of Credit The Company has two Revolving Credit Agreements ("Credit Agreements") with Interstate Net Bank.Under the terms of the Credit Agreements, the Company has the ability to borrow up to $250,000 and $300,000 at the five year Treasury Bill Rate plus 2.5% (7.4%) and 1% (5.9%), as of December 31, 2006, respectively.The outstanding balances on the revolving credit agreements were $150,934 and $74,342, respectively.All obligations to Interstate Net Bank are guaranteed by the two principals of the Company and their owners.The Credit Agreements extend until July 1, 2007 and are collateralized by all of the Company's assets. Commitments and Contingencies The Company leases its current office in New Jersey.The two year lease expires on July 31, 2007.In addition, the Company leases a storage space on a month-to-month basis.Rent expense for the year ended December 31, 2006 was $48,600. The Company also leases delivery and office equipment in accordance with operating lease agreements that expire at various dates through 2007. Rent expense for this equipment totaled $4,486 for the year ended December 31, 2006. Purchase Commitments The Company has purchase commitments for audio visual products with two of its vendors to purchase an aggregate of $35,000 annually. The purchase commitments renew automatically each year, and are cancellable upon delivery of a non-renewal notice at least 30 days prior to the renewal date. Concentrations For the year ended December 31, 2006 approximately 13% of purchases were made with one vendor.At December 31, 2006, approximately 18% of the accounts payable are due to this vendor. The Company periodically deposits cash with financial institutions in excess of the maximum federal insurance limits (FDIC) of $100,000 per bank. Guaranteed Payments Guaranteed payments to principals of $265,400 are included in operating expenses. Subsequent Events Effective April 1, 2007, Telanetix, Inc. acquired, from Robert Leggio and Elbert E. Layne, Jr., all of the stock of the two corporations which own all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company, pursuant to the terms of a Stock Purchase Agreement entered into on March 30, 2007.The purchase price paid by Telanetix, Inc. was $1,253,000.Telanetix, Inc. paid the purchase price through the issuance of 248,119 shares of its own common stock.The number of shares issued was calculated by dividing the $1,253,000 purchase price by $5.05, which was the closing sales price per share of Telanetix, Inc.'s common stock on March 30, 2007 as quoted on the OTC Bulletin Board. 7 AVS Installation LLC & Union Labor Force 1 LLC Unaudited Combined Financial Statements March 31, 2007 8 AVS Installation LLC & Union Labor Force 1 LLC Index to the Combined Financial Statements March 31, 2007 Page Combined Financial Statements (Unaudited): Combined Balance Sheet (Unaudited) 10 Combined Statement of Operations and Members' Deficit (Unaudited) 11 Combined Statement of Cash Flows (Unaudited) 12 Notes to the Combined Financial Statements (Unaudited) 13-15 9 AVS Installation LLC & Union Labor Force 1 LLC Combined Balance Sheet March 31, 2007 (Unaudited) Assets Current Assets Cash $ 64,253 Accounts receivable, less allowance for doubtful accounts of $50,725 562,186 Inventories 510,648 Other current assets 57,926 Total Current Assets 1,195,013 Property and Equipment, net 51,436 Total Assets $ 1,246,449 Liabilities and Members' Deficit Current Liabilities Accounts payable $ 916,738 Sales tax payable 54,058 Current portion of long-term debt 5,956 Line of credit 419,758 Deferred revenue 136,526 Total Current Liabilities 1,537,094 Long-term debt, net of current portion 8,540 Total Liabilities 1,541,576 Commitments and Contingencies - Members' Deficit Members' Deficit (295,127 ) Total Members' Deficit (295,127 ) Total Liabilities and Members' Deficit $ 1,246,449 10 AVS Installation LLC & Union Labor Force 1 LLC Combined Statement of Operations and Members' Deficit Three months ended March 31, 2007 (Unaudited) Net Sales $ 1,219,601 Cost of Sales 1,072,556 Gross Profit 147,045 Operating Expenses 226,469 Income From Operations (79,424 ) Interest Expense 9,511 Net Loss (88,935 ) Members' Capital, December 31, 2006 209,308 Members' Distributions (415,500 ) Members' Deficit, March 31, 2007 $ (295,127 ) 11 AVS Installation LLC & Union Labor Force 1 LLC Combined Statement of Cash Flows Three months ended March 31, 2007 (Unaudited) Cash Flows From Operating Activities Net loss $ (88,935 ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operating Activities Depreciation 3,362 Changes in Operating Assets and Liabilities: (Increase) Decrease in Assets Accounts receivable 18,107 Inventories 100,061 Other current assets (49,387 ) Increase (Decrease) in Liabilities Accounts payable 266,861 Payroll taxes payable (15,083 ) Deferred revenue (17,114 ) Net Cash Provided by Operating Activities 217,872 Cash Flows From Financing Activities Proceeds from bank loans 207,228 Repayments of bank loans (13,275 ) Members’ distributions (415,500 ) Net Cash Used in Financing Activities (221,547 ) Net Decrease in Cash (3,675 ) Cash, Beginning of Period 67,928 Cash, End of Period $ 64,253 SUPPLEMENTAL DISCLOSURES Cash Paid During the Period for: Interest $ 9,511 Income taxes $ - 12 AVS Installation LLC & Union Labor Force 1 LLC Notes to the Combined Financial Statements (Unaudited) Summary of Significant Accounting Policies Nature of Business AVS Installation LLC & Union Labor Force 1 LLC (together, the "Company") provides audio-visual consultation, technical systems, and implementation services.The Company is actively involved in all areas of the audio visual industry and has the ability to develop ideas and solutions from one industry to the next. Basis of Combination The accompanying combined financial statements include all accounts of AVS Installation LLC & Union Labor Force 1 LLC, both of which are under common control.All significant inter-company accounts and transactions have been eliminated in combination. Fair Value of Financial Instruments The carrying amounts reported in the combined balance sheet as of March 31, 2007 for accounts receivable and accounts payable approximate the fair value because of the immediate or short-term maturity of these financial instruments.The fair value of long-term debt and line of credit approximates their carrying values as the stated or discounted rates of the debt reflect recent market conditions. Limitations Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial statement.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision.Changes in assumptions could significantly affect the estimates. Accounts Receivable Accounts receivable are customer obligations due under normal trade terms.Senior management reviews accounts receivable on a monthly basis to determine if any receivables will be potentially uncollectible.The Company includes any accounts receivable balances that are determined to be uncollectible, along with a general reserve, in its overall allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available, the Company believes its allowance for doubtful accounts as of March 31, 2007 is adequate. Inventories Inventory is stated at the the lower of cost (First-In, First-Out ("FIFO") method) or market.Inventory consists primarily of work-in-progress. Advertising Costs The Company expenses all advertising costs as incurred. Shipping and Handling Costs The Company expenses all shipping and handling costs as incurred.These costs are included in Cost Sales. Revenue Recognition Revenue is recognized on the accrual basis of accounting when earned.Revenue is recognized only after the systems have been shipped to the customer's location, 100% installed, and collection of the sale is reasonably assured. Warranty Reserve The Company warranties its installation of equipment for defects in design, materials, and workmanship generally for a period of ninety days from the date placed in service.At March 31, 2006 the provision for estimated warranty costs was $0.In addition, the Company will extend its warranty at an additional charge which is recognized over the life of the contract.In the three months ended March 31, 2007, warranty revenues aggregated $40,115. 13 AVS Installation LLC & Union Labor Force 1 LLC Notes to the Combined Financial Statements (Unaudited) Summary of Significant Accounting Policies, Continued Income Taxes The Company has elected under the Internal Revenue Code and state law to be taxed as a partnership.In lieu of corporation income taxes, the members of a partnership include their proportionate share of the Company's taxable income or net operating loss in their individual income tax returns.Therefore, no provision or liability for federal income taxes has been included in these financial statements. Property and Equipment Property and equipment are stated at cost and include expenditures that substantially increase the useful lives of existing assets.Maintenance, repairs and minor renewals are expensed as incurred.When property and equipment are disposed of, the related cost and accumulated depreciation is removed from the respective accounts and any gain or loss is reflected in income.Depreciation and amortization are computed on the straight-line method based on the estimated useful lives of the assets. Use of Estimates The preparation of financial statements in conformity with the U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Accordingly, actual amounts could differ from these estimates. Property and Equipment At March 31 2007, property and equipment consists of the following: Estimated Useful Lives Equipment $ 67,243 5 years Less:accumulated depreciation and amortization (15,807 ) $ 51,436 Depreciation expense for the year three months ended March 31, 2007 is $3,362. Long-Term Debt Long-term debt at March 31, 2007 consists of the following: Vehicle loan bearing interest at 6.3%, due in monthly installments of $558 including interest through July 8, 2009;. and collateralized with vehicle. $ 14,496 Less:Current portion of long-term debt (5,956 ) $ 8,540 Future maturities of the long-term debt are as follows: 2008 4,719 2009 1,237 Total $ 14,496 14 AVS Installation LLC & Union Labor Force 1 LLC Notes to the Combined Financial Statements (Unaudited) Lines of Credit The Company has two Revolving Credit Agreements ("Credit Agreements") with Interstate Net Bank.Under the terms of the Credit Agreements, the Company has the ability to borrow up to $250,000 and $300,000 at the five year Treasury Bill Rate plus 2.5% (7.0%) and 1% (5.5%), as of March 31, 2007, respectively.The outstanding balances on the revolving credit agreements were $148,235 and $271,523, respectively.All obligations to Interstate Net Bank are guaranteed by the two principals of the Company and their owners.The Credit Agreements extend until July 1, 2007 and are collateralized by all of the Company's assets. Commitments and Contingencies The Company leases its current office in New Jersey.The two year lease expires on July 31, 2007.In addition, the Company leases a storage space on a month-to-month basis.Rent expense for the three months ended March 31, 2007 was $12,360. The Company also leases delivery and office equipment in accordance with operating lease agreements that expire at various dates through 2007. Rent expense for this equipment totaled $4,209 for the three months ended March 31, 2007. Purchase Commitments The Company has purchase commitments for audio visual products with two of its vendors to purchase an aggregate of $35,000 annually. The purchase commitments renew automatically each year, and are cancellable upon delivery of a non-renewal notice at least 30 days prior to the renewal date. Concentrations The Company periodically deposits cash with financial institutions in excess of the maximum federal insurance limits (FDIC) of $100,000 per bank. Guaranteed Payments Guaranteed payments to principals of $87,500are included in operating expenses. Subsequent Events Effective April 1, 2007, Telanetix, Inc. acquired, from Robert Leggio and Elbert E. Layne, Jr., all of the stock of the two corporations which own all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company, pursuant to the terms of a Stock Purchase Agreement entered into on March 30, 2007.The purchase price paid by Telanetix, Inc. was $1,253,000.Telanetix, Inc. paid the purchase price through the issuance of 248,119 shares of its own common stock.The number of shares issued was calculated by dividing the $1,253,000 purchase price by $5.05, which was the closing sales price per share of Telanetix, Inc.'s common stock on March 30, 2007 as quoted on the OTC Bulletin Board. 15 Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Statements On April 1, 2007, Telanetix, Inc. ("Telanetix") completed its acquisition of all of the stock of two corporations which own all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS"). The following unaudited pro forma condensed combined financial statements have been prepared to give effect to the completed acquisition, which was accounted for as a purchase. The unaudited pro forma condensed combined balance sheet as of March 31, 2007, and the unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2007 and the year ended December31, 2006, are presented herein. The unaudited pro forma condensed combined balance sheet was prepared using the historical balance sheets of Telanetix and AVS as of March 31, 2007. The unaudited pro forma condensed combined statements of operations were prepared using the historical statements of operations of Telanetix and AVS for the three months ended March 31, 2007 and for the year ended December31, 2006. The unaudited pro forma condensed combined balance sheet gives effect to the acquisition as if it had been completed on March 31, 2007, and combines the unaudited condensed balance sheets of Telanetix and AVS. The unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2007 and for the year ended December31, 2006 give effect to the acquisition as if it had occurred on January1, 2006. The unaudited pro forma condensed combined financial statements presented are based on the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed combined financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The unaudited pro forma condensed combined financial statements, and the accompanying notes, are based upon the respective historical consolidated and combined financial statements of Telanetix and AVS, and should be read in conjunction with Telanetix's historical financial statements and related notes, Telanetix's "Management's Discussion and Analysis of Financial Condition and Results of Operation" contained in Telanetix's Annual Report on Form 10-KSB for the year ended December31, 2006, and AVS's financial statements presented herein. 1 Telanetix, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of March 31, 2007 Telanetix AVS Pro forma Adjustments Pro forma Combined ASSETS Current Assets: Cash $ 2,668,581 $ 64,253 $ - $ 2,732,834 Accounts receivable, net 389,507 562,186 (223,367 ) (a) 728,326 Inventory - 510,648 - 510,648 Prepaid expenses and other current assets 24,969 57,926 - 82,895 Total current assets 3,083,057 1,195,013 (223,367 ) 4,054,703 Property and equipment, net 108,587 51,436 160,023 Other Assets: Deposits 15,632 - 15,632 Deferred financing costs, net 257,182 - 257,182 Intangible assets, net - - 730,000 (b) 730,000 Goodwill - - 818,127 (b) 818,127 Total assets $ 3,464,458 $ 1,246,449 $ 1,324,760 $ 6,035,667 LIABILITIES AND STOCKHOLDERS' DEFICIT / MEMBERS' DEFICIT Current liabilities: Accounts payable $ 236,897 $ 916,738 $ (223,367 ) (a) $ 930,268 Sales tax payable - 54,058 54,058 Accrued expenses 149,110 - 149,110 Line of credit - 419,758 419,758 Deferred revenue - 136,526 136,526 Deferred compensation, current portion 481,692 - 481,692 Convertible debentures, current portion, net 1,433,381 - 1,433,381 Current portion of long-term debt - 5,956 5,956 Warrant liabilities 5,065,376 - 5,065,376 Total current liabilities 7,366,456 1,533,036 (223,367 ) 8,676,125 Convertible debentures, less current portion, net 1,433,381 - 1,433,381 Long-term debt, net of current portion - 8,540 8,540 Deferred compensation 481,692 - 481,692 Total liabilities 9,281,529 1,541,576 (223,367 ) 10,599,738 Stockholders' Deficit / Members' Deficit Preferred stock - - - Common stock 1,563 - 25 (c) 1,588 Additional paid in capital 9,656,701 - 1,252,975 (c) 10,909,676 Warrants 10,000 - 10,000 Accumulated deficit (15,485,335 ) (295,127 ) 295,127 (d) (15,485,335 ) Total stockholders' deficit / members' deficit (5,817,071 ) (295,127 ) 1,548,127 (4,564,071 ) Total liabilities and stockholders' deficit / members' deficit $ 3,464,458 $ 1,246,449 $ 1,324,760 $ 6,035,667 See accompanying notes to the unaudited pro forma condensed combined financial statements. 2 TELANETIX, INC. AND SUBSIDIARY Unaudited Pro Forma Condensed Combined Statement of Operations For the three months ended March 31, 2007 Telanetix AVS Pro forma Adjustments Pro forma Combined Net sales $ 462,268 $ 1,219,601 $ (28,500 ) (a) $ 1,653,369 Cost of sales 141,705 1,072,556 (4,800 ) (a) 1,209,461 Gross profit 320,563 147,045 (23,700 ) 443,908 Operating expenses: Selling, general and administrative 1,340,299 226,469 (4,500 ) (a) 1,562,268 Research and development 117,390 - - 117,390 Amortization of intangible assets - - 36,500 (e) 36,500 Total operating expenses 1,457,689 226,469 32,000 1,716,158 Operating loss (1,137,126 ) (79,424 ) (55,700 ) (1,272,250 ) Other income (expense): Interest expense (371,168 ) (9,511 ) - (380,679 ) Change in fair value of warrant liabilities (3,971,148 ) - - (3,971,148 ) Gain (loss) on disposal of fixed assets - Interest income 7,540 - - 7,540 Total other income (expense) (4,334,776 ) (9,511 ) - (4,344,287 ) Loss before income taxes (5,471,902 ) (88,935 ) (55,700 ) (5,616,537 ) Provision for income taxes - - - Net loss $ (5,471,902 ) $ (88,935 ) $ (55,700 ) $ (5,616,537 ) Net loss per share - basic and diluted $ (0.35 ) $ (0.35 ) Weighted average shares outstanding - basic and diluted 15,575,640 15,823,759 See accompanying notes to the unaudited pro forma condensed combined financial statements. 3 TELANETIX, INC. AND SUBSIDIARY Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2006 Telanetix AVS Pro forma Adjustments Pro forma Combined Net sales $ 1,311,494 $ 4,402,745 $ (206,780 ) (a) $ 5,507,459 Cost of sales 476,130 3,685,774 (78,164 ) (a) 4,083,740 Gross profit 835,364 716,971 (128,616 ) 1,423,719 Operating expenses: Selling, general and administrative 3,488,238 607,745 (12,998 ) (a) 4,082,985 Research and development 382,210 - - 382,210 Amortization of intangible assets - - 146,000 (e) 146,000 Total operating expenses 3,870,448 607,745 133,002 4,611,195 Operating profit (loss) (3,035,084 ) 109,226 (261,618 ) (3,187,476 ) Other income (expense): Interest expense (83,770 ) (18,399 ) - (102,169 ) Gain (loss) on disposal of fixed assets (2,411 ) - 4,153 (a) 1,742 Interest income 3,009 - - 3,009 Total other income (expense) (83,172 ) (18,399 ) 4,153 (97,418 ) Loss before income taxes (3,118,256 ) 90,827 (257,465 ) (3,284,894 ) Provision for income taxes 800 - - 800 Net income (loss) $ (3,119,056 ) $ 90,827 $ (257,465 ) $ (3,285,694 ) Net loss per share - basic and diluted $ (0.22 ) $ (0.22 ) Weighted average shares outstanding - basic and diluted 14,470,075 14,718,194 See accompanying notes to the unaudited pro forma condensed combined financial statements. 4 Telanetix, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1.Basis of Presentation The unaudited pro forma condensed combined statements of operations of Telanetix, Inc. (“Telanetix”) for the three months ended March 31, 2007 and the year ended December31, 2006 give effect to the acquisition of AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS") as if it had been completed on January1, 2006. The unaudited pro forma condensed combined balance sheet as of March 31, 2007 gives effect to the acquisition of AVS as if it had occurred on March 31, 2007. The unaudited pro forma condensed combined statements of operations and unaudited pro forma condensed combined balance sheet were derived by adjusting Telanetix’s historical financial statements for the acquisition of AVS. The unaudited pro forma condensed combined balance sheet and unaudited pro forma condensed combined statement of operations are provided for informational purposes only and should not be construed to be indicative of Telanetix’s financial position or results of operations had the transaction been consummated on the dates indicated and do not project Telanetix’s financial position or results of operations for any future period or date. The unaudited pro forma condensed combined balance sheet and unaudited condensed combined statements of operations and accompanying notes should be read in conjunction with Telanetix’s historical financial statements and related notes, Telanetix’s “Management’s Discussion and Analysis of Financial Condition and Results of Operation” contained in Telanetix’s Annual Report on Form 10-KSB for the year ended December31, 2006, and AVS’s financial statements presented herein. Note 2.Preliminary Purchase Price The unaudited pro forma condensed combined financial statements reflect a purchase price of $1,253,000. Telanetix paid the purchase price through the issuance of 248,119 shares of its common stock valued at $5.05, which was the closing sales price per share of its common stock on March 30, 2007 as quoted on the OTC Bulletin Board. The preliminary purchase price allocation as of April 1, 2007, subject to change pending completion of the final valuation and analysis, is as follows: Tangible assets $ 1,246,449 Goodwill 818,127 Customer relationships 500,000 Trade name 150,000 Workforce 80,000 Total assets acquired 2,794,576 Liabilities assumed (1,541,576 ) Net assets acquired $ 1,253,000 Goodwill represents the excess of the purchase price over the fair value of the net assets acquired. Customer relationships, Trade name and Workforce are being amortized on a straight-line basis over five years. Note 3.Pro Forma Adjustments The following pro forma adjustments are based upon management’s preliminary estimates of the value of the tangible and intangible assets acquired. These estimates are subject to finalization. (a) Represents elimination of transactions between Telanetix and AVS. (b) Represents $818,127 of goodwill and $730,000 of other intangible assets resulting from the transaction, as if the acquisition had been completed on March 31, 2007. The final valuation of the purchase price allocation between goodwill and identifiable intangible assets has not yet been completed. These amounts represent Telanetix's best estimates and are subject to change pending completion of the final valuation and analysis. (c) Represents the issuance of 248,119 shares ofTelanetix common stock valued at $5.05 per share to acquire AVS. (d) Represents the elimination of the combined historical Members’ deficit accounts of AVS. (e) Represents the acquired intangible assets amortization resulting from the transaction, as if the acquisition has been completed on January1, 2006. Additionally, amortization expense will vary from amounts presented when the final valuation related to the AVS acquisition is completed, and the allocation between goodwill and identifiable assets is recorded. 5
